| LANDRIEU, J.,
concurring with reasons.
I concur in the result reached by the majority but disagree with its rationale. We need not determine that the theft of a check marked “NSF” and a check marked “account closed” constitutes a theft of the face amount of the checks. The Supreme Court’s decision in State v. Harris, 97-0778 (La.3/4/98), 708 So.2d 387 did not extend that far.
It is sufficient that the defendant in this case was convicted in federal court of theft of $684.47 in violation of 18 U.S.C. § 2113, which is a felony under Louisiana law. See LSA-R.S. 14:2 and R.S. 14:67. We need not retry that federal charge to determine whether the defendant’s conduct constituted a felony under Louisiana law.